              Case 2:18-cv-00565-RSL Document 105 Filed 02/18/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10

11     DONNA REED, individually and on behalf of            Case No. 2:18-cv-00565-RSL
       all others similarly situated,
12                                                          LCR 7(F) MOTION TO FILE OVER-
                              Plaintiff,                    LENGTH (COMBINED) CLASS
13                                                          CERTIFICATION AND
                v.                                          PRELIMINARY INJUNCTION
14                                                          MOTION
       SCIENTIFIC GAMES CORP., a Nevada
15     corporation,

16                            Defendant.
17

18
            Plaintiff is preparing to file a combined class certification and preliminary injunction
19
     motion. The forthcoming motion—much like the motion filed by plaintiff in Wilson v. PTT, No.
20
     18-cv-5275-RSL, Dkt. 142 (W.D. Wash. Jun. 26, 2020)—addresses a variety of factual and legal
21
     issues relevant to the relief sought. Plaintiff believes an appropriate motion will require an
22
     additional eight pages on top of the twenty-four pages allotted by LCR 7(e)(3). Particularly given
23
     that Plaintiff’s forthcoming motion combines two separate motions that would otherwise each be
24
     allotted twenty-four pages under LCR 7(e)(3), Plaintiff submits that her request is reasonable
25
     under the specific circumstances of this case.
26
            Consequently, Plaintiff respectfully requests that the Court enter the attached [Proposed]
27

      MOTION FOR OVER-LENGTH MOTION - 1                                              E DELSON PC
                                                                    350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565-RSL                                             Tel: 312.589.6370 • Fax: 312.589.6378
              Case 2:18-cv-00565-RSL Document 105 Filed 02/18/21 Page 2 of 3




 1   Order, permitting Plaintiff’s forthcoming combined class certification and injunction motion to

 2   span up to thirty-two pages.

 3   Dated: February 17, 2021                     Respectfully submitted,
 4

 5                                                DONNA REED, individually and on behalf of all
                                                  others similarly situated,
 6
                                                  By: /s/ Todd Logan
 7

 8                                                Rafey S. Balabanian*
                                                  rbalabanian@edelson.com
 9                                                Todd Logan*
                                                  tlogan@edelson.com
10                                                Brandt Silver-Korn*
                                                  bsilverkorn@edelson.com
11
                                                  EDELSON PC
12                                                123 Townsend Street, Suite 100
                                                  San Francisco, California 94107
13                                                Tel: 415.212.9300 / Fax: 415.373.9435
14                                               By: /s/ Alexander G. Tievsky
15
                                                 Jay Edelson*
16                                               jedelson@edelson.com
                                                 Alexander G. Tievsky, WSBA #57125
17                                               atievsky@edelson.com
                                                 EDELSON PC
18                                               350 N LaSalle Street, 14th Floor
19                                               Chicago, IL 60654
                                                 Tel: 312.589.6370 / Fax: 312.589.6378
20
                                                  By: /s/ Cecily C. Shiel
21
                                                  Cecily C. Shiel, WSBA #50061
22                                                cshiel@tousley.com
23                                                TOUSLEY BRAIN STEPHENS PLLC
                                                  1700 Seventh Avenue, Suite 2200
24                                                Seattle, Washington 98101
                                                  Tel: 206.682.5600
25
                                                  *Admitted pro hac vice
26

27                                                Attorneys for Plaintiff


      MOTION FOR OVER-LENGTH MOTION - 2                                            E DELSON PC
                                                                  350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565-RSL                                           Tel: 312.589.6370 • Fax: 312.589.6378
             Case 2:18-cv-00565-RSL Document 105 Filed 02/18/21 Page 3 of 3




 1                                               ORDER

 2

 3      Plaintiff’s motion is GRANTED. The combined class certification and preliminary

 4   injunction may be up to thirty-two pages.

 5

 6   IT IS SO ORDERED.

 7
            Dated this 18th day of February, 2021.
 8

 9

10                                               Robert S. Lasnik
11                                               United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      MOTION FOR OVER-LENGTH MOTION - 1                                         E DELSON PC
                                                               350 N LaSalle Street, 14th Floor, Chicago, IL 60654
      CASE NO. 18-CV-565-RSL                                        Tel: 312.589.6370 • Fax: 312.589.6378
